DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 7/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the DO sensor membrane positioned adjacent the DO window membrane (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 270.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-9 are objected to because of the following informalities:  
The preamble of each of claims 2-9 refers to “The DO sensor interface” of a preceding parent claim. However, independent claim 1 recites “An interface” rather than a DO sensor interface. Although explicit antecedent basis is not present for “the DO sensor interface” this limitation is clearly referring to the “interface” set forth in claim 1. For consistency, it is recommended to use one term or the other when referring to the interface throughout the claims. 
Each of claims 3 and 4 recites “the DO sensor”. Claim 1, from which the claims depends, contains two recitations of a dissolved oxygen sensor- one in the preamble, and one in the body of the claim. Per the MPEP, issues of antecedent basis can arise when an earlier claim contains multiple recitations of a component and a later claim recites “said component” as it could be unclear which component is being referred to (MPEP 2173.05). In this case, it is reasonably clear that each recitation of the dissolved oxygen sensor/DO sensor is referring to the same component. However, it is recommended to remove multiple recitations to a DO sensor from claim 1. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8828202. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the reference patent recites structure for mounting (coupling) an oxygen sensor to a single-use vessel (container) comprising a window membrane operably coupled to the single-use vessel (container). The structure reads on being an interface because it forms an interface with the single-use vessel. All limitations in instant claim 1 to the dissolved oxygen sensor are recitations of intended use, as the dissolved oxygen sensor is not a positively recited structural component of the claimed interface. The window membrane recited in the reference patent would be fully capable of positioning a dissolved oxygen sensor at least partially within the container, as it is explicitly stated to be capable of contacting an oxygen sensor an contacting material within a container.
Regarding claim 2, claim 1 of the reference patent recites a holder (reads on a DO window body) configured to couple to an aperture (reads on a port) of the single-use vessel (container), the holder mounting the window membrane at an end that is configured to pass through the port and contact material within the vessel (i.e., be disposed within the vessel).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the DO window body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 4 depends, does not recite a DO window body. For the purpose of examination on the merits, the Examiner will examine claim 4 as if dependent on claim 2. 
Claim 4 recites the limitation "the port of the single-use container" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 4 depends, does not recite a port. For the purpose of examination on the merits, the Examiner will examine claim 4 as if dependent on claim 2. 
Claim 5 recites the limitation "the DO window body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 5 depends, does not recite a DO window body. For the purpose of examination on the merits, the Examiner will examine claim 5 as if dependent on claim 2. 
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (US Patent 8,828,202) (already of record) (all citations to the pre-grant publication document US 20120160677 A1).
Regarding claim 1, Feng discloses a device for coupling a dissolved oxygen sensor to a single-use container (Abstract, para. 15) (Fig. 3, sheet 3 of 5), the device comprising:
a sensor window membrane (70) (wherein the sensor is a dissolved oxygen, or DO, sensor and thus the sensor window membrane is a DO window membrane and will hereinafter be referred to as such) coupled to the single-use container and configured to position a DO sensor at least partially within the single-use container (para. 15) (Fig. 3). 
Although Feng does not expressly term the device as an “interface”, it nonetheless meets this claim limitation because the prior device forms an interface with the single-use container (para. 15) (Fig. 3).
Regarding claim 2, Feng discloses wherein the device comprises a holder (60) (the holder reads on being a DO window body, as the holder is a body that is coupled to the DO window discussed above, and will hereinafter be referred to as such) configured to couple to a port of the single-use container (para. 15) (Fig. 3), the DO window body (60) mounting the DO window membrane (70) at an end that is configured to pass through the port of the single-use container and be disposed within the single-use container (para. 15) (Fig. 3). 
Regarding claim 4, Feng discloses wherein the device further comprises a DO sensor (1) disposed within the DO window body (60) (para. 15) (Fig. 3), the DO sensor having a DO sensor membrane positioned adjacent to the DO window membrane (para. 12, 15). As to the claimed temperature sensitive element, this limitation has been given its broadest reasonable interpretation and has been interpreted as an element that responds to changes in temperature. Feng discloses wherein the DO sensor comprises an element made of polytetrafluoroethylene (PTFE) (para. 18) and this element reads on being a temperature sensitive element, as PTFE can be considered to respond to changes in temperatures (e.g., PTFE melts at a certain high temperature). The PTFE element is disposed, relative to the port of the single-use container, within the single-use container (para. 15, 18) (Figs. 1, 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Feng (US Patent 8,828,202) (already of record) (all citations to the pre-grant publication document US 20120160677 A1) in view of Feltham (US Patent Application Publication 2015/0030514).
Regarding claim 3, Feng discloses the DO window body, as set forth above, wherein the DO window body (60) is in the form of an annular stem that projects away from an outer wall of the container and allows the sensor to be received therein (para. 15) (Fig. 3). 
Feng is silent as to the device further comprising a sensor adaptor sealed to the DO window body and being configured to receive the DO sensor
Feltham discloses a device for coupling a sensor to a disposable bioprocessing container (Abstract, para. 2, 25) (Figs. 1-4, sheets 1-4 of 5) comprising an annular stem (20) coupled to an opening in the container and projecting away from an outer wall of the container (para. 27) (Fig. 4). In operation, the sensor is inserted through the stem (20) so as to extend within the container (para. 27) (Fig. 4). Thus, the stem (20) disclosed by Feltham is analogous to the DO window body (60) in the invention of Feng. Feltham discloses wherein the device further comprises a probe seal (40) sealed to the stem (20) and configured to receive the sensor (para. 28-30) (Fig. 4), the probe seal (40) configured to provide a reliable seal between the stem and the sensor and prevent fluid in the container from leaking past the seal (para. 28).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Feng to further comprise a probe seal sealed to the DO window body and being configured to receive the DO sensor, as in the invention of Feltham, in order to provide a reliable seal between the DO window body and the sensor and prevent fluid from the container from leaking. It is noted that the prior art probe seal reads on being a sensor adaptor, as it connects a first component to a second component, one of the components being a sensor.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Feng (US Patent 8,828,202) (already of record) (all citations to the pre-grant publication document US 20120160677 A1) in view of Reynolds et al. (US Patent Application Publication 2020/0333255).
Regarding claim 5, Feng discloses the DO window membrane and the DO window body, as set forth above. Feng further discloses wherein the DO window membrane is a bottommost distal surface of the device and is provided within the container so as to interact with gases within a fluid within the container (para. 15) (Fig. 3). The container is a bioreactor (Abstract).
However, Feng discloses wherein the DO window membrane (70) is directly coupled to the DO window body (60) (para. 15) (Fig. 3) rather than the device comprising an end cap sealingly coupling the DO window membrane to the DO window body.
Reynolds et al. discloses a system comprising a bioprocessing container (102) containing a cell culture fluid therein and a DO sensor configured to extend within the container so as to contact the fluid (para. 48, 58-59) (Fig. 1a, sheet 1 of 11). Specifically, a bottommost distal surface, e.g. patch 508, of the DO sensor contacts the fluid and interacts with gases therein (para. 79-80) (Fig. 5a, sheet 3 of 11). Thus, the patch 508 is analogous to the DO window membrane in the invention of Feng. The patch (508) is provided on an end cap that can couple to the remainder of the DO sensor (para. 7, 79-81), thereby allowing the end cap to be removable, replaceable, and/or coupleable on an existing DO sensor structure (para. 7, 81).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the DO window membrane disclosed by Feng to be provided on an end cap such that the end cap can couple the DO window membrane to the DO window body, based on the teachings of Reynolds et al., in order to allow the DO window membrane to be removeable, replaceable, and/or coupleable to an existing DO window body, thereby allowing a user to conveniently remove the DO window membrane from the rest of the device for replacement, cleaning, or repair, and/or to allow a user to couple the DO window to an existing DO window body. 
Although Reynolds et al. does not expressly teach the end cap coupling in a sealing manner, Feng discloses that it is desirable to couple various structures of the device together so as to form a water-tight seal (Abstract, para. 5, 16). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the prior art end cap to provide a sealing coupling connection, based on the teachings of Feng, in order to prevent fluid from leaking out of the container. 
Regarding claim 6, Feng in view of Reynolds et al. teaches the end cap configured to couple to the DO window body, as set forth above. Reynolds et al. further discloses that end cap can couple with a friction coupling (reads on a snap operation) (para. 81). 
It would have been obvious to modify the end cap taught by Feng in view of Reynolds et al. to be configured to couple via a snap operation in order to use a coupling configuration recognized in the art to be suitable for coupling the end cap.  
Regarding claim 7, Feng in view of Reynolds et al. teaches the end cap configured to couple to the DO window body, as set forth above. Reynolds et al. further discloses that end cap can be permanently attached to the remainder of the DO sensor (para. 81). 
It would have been obvious to modify the end cap taught by Feng in view of Reynolds et al. to be permanently attached to the DO window body, as taught by Reynolds et al., in order to allow a user to position the end cap on an existing DO window body in a non-removable manner to ensure that the end cap remains in place. Furthermore, Feng discloses using welding as a technique to affix various components in the device (para. 15-16). It would have been obvious to weld the end cap to the DO window body in order to use a coupling configuration recognized in the art to be suitable for coupling the end cap.  
Regarding claim 8, Feng in view of Reynolds et al. teaches the end cap configured to couple to the DO window body, as set forth above. Reynolds et al. further discloses that end cap is configured to couple via threadably engaging (para. 81). 
It would have been obvious to modify the end cap taught by Feng in view of Reynolds et al. to be configured to couple via threadably engaging the DO window body in order to use a coupling configuration recognized in the art to be suitable for coupling the end cap.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Feng (US Patent 8,828,202) (already of record) (all citations to the pre-grant publication document US 20120160677 A1) in view of Reynolds et al. (US Patent Application Publication 2020/0333255) as applied to claim 5, above, and in further view of Mitchell et al. (US Patent Application Publication 2007/0154353).
Regarding claim 9, Feng in view of Reynolds et al. teaches the end cap configured to couple to the DO window body, as set forth above. Feng discloses that it is desirable to couple various structures of the device together so as to form a water-tight seal (Abstract, para. 5, 16).
The prior art combination is silent as to a seal ring disposed between the end cap and the DO window body to generate a fluid-tight seal.
Mitchell et al. discloses a dissolved oxygen sensor comprising a main body (102) and an end cap (108) configured to couple thereto (para. 21) (Fig. 1, sheet 1 of 8). Mitchell et al. further discloses an O-ring (106) disposed between the end cap and the main body to generate a fluid tight seal (para. 21). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the configuration taught by Feng in view of Reynolds et al. to comprise seal ring disposed between the end cap and the DO window body to generate a fluid-tight seal, based on the teachings of Mitchell et al., in order to use a structure recognized in the art to be effective for providing a fluid seal and obtain the benefit of preventing fluid from leaking out of the container. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilhelm et al. (US Patent Application Publication 20140144776) is directed to a device for measuring a variable in a bioprocessing medium comprising a transparent membrane.
Rao et al. (US Patent Application Publication 2012/0171760) is directed to providing a transparent membrane between a sensor and a cell culture process. 
Gebhard et al. (US Patent 5,126,238) is directed to a dissolved oxygen sensor comprising a window. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799